Name: Commission Regulation (EEC) No 4117/88 of 23 December 1988 extending the Community surveillance of imports of certain products originating in Japan
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 361 /20 Official Journal of the European Communities 29. 12. 88 COMMISSION REGULATION (EEC) No 4117/88 of 23 December 1988 extending the Community surveillance of imports of certain products originating in Japan THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regrd to Council Regulation (EEC) No 288/82 of 5 February 1982 on common rules for imports ('), as amended by Regulation (EEC) No . 1243/86 (2), and in particular Article 10(1 ) thereof, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), as last amended by Commission Regulation (EEC) No 3174/88 (4), and in particular Article 15 thereof, Having consulted the committee set up under the abovementioned Regulation, Whereas Commission Regulation (EEC) No 653/83 0, as amended by Regulation (EEC) No 3963/87 ( ®) and its corrigendum (*), introduced until 31 December 1988 Community retrospective surveillance of imports of certain products originating in Japan ; Whereas it is necessary to continue in 1989 retrospective surveillance of the imports of the abovementioned products, originating in Japan ; Whereas the reasons which were the basis for Regulation (EEC) No 653/83 are essentially still valid and consequently the surveillance regime should be extended, HAS ADOPTED THIS REGULATION : Article 1 In Article 5 of Regulation (EEC) No 653/83, '31 December 1983' is replaced by '31 December 1989'. Article 2 The Annex to Regulation (EEC) No 3963/87 is replaced by the Annex to this Regulation . Article 3  This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1988 . For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 35, 9. 2 . 1982, p. 1 . (2) OJ No L 113, 30 . 4. 1986, p. 1 . 0 OJ No L 256, 7. 9.- 1987, p. 1 . ¥) OJ No L 298, 31 . 10 . 1988, p. 1 . 0 OJ No L 77, 23. 3 . 1983, p. 8 . ( «) OJ No L 371 , 30 . 12. 1987, p. 40 . 0 OJ No L 12, 16. 1 . 1988, p. 53 . 29 . 12. 88 Official Journal of the European Communities No L 361 /21 ANEXO  BILAG ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  ANNEX ANNEXE ALLEGATO . BIJLAGE  ANEXO CÃ ³digo NC KN-kode KN-Code Ã Ã Ã ´Ã ¹Ã ºÃ Ã  Ã £Ã  CÃ  code Code NC Codice NC GN-code CÃ ³digo NC 8458 11 10 ex 8458 11 91 ex 8458 91 10 ex 8458 91 90 ex 8458 1 1 99 ex 8457 20 00 ex 8457 30 00 ex 8459 10 00 ex 8459 31 00 ex 8459 40 10 ex 8457 10 00 ex 8459 51 00 ex 8459 61 10 ex 8459 61 91 ex 8459 61 99 ex 8459 21 91 ex 8459 21 99 ex 8459 21 10 ex 8459 31 00 ex 8459 70 00 8461 90 00 8518 21 90 8518 22 90 8518 29 90 8518 40 91 8518 50 90 8518 40 99 8528 10 61 8528 20 20 ex 8528 10 71 ex 8528 10 73 ex 8528 10 79 ex 8528 10 50 8528 10 40 8540 11 10 8540 1 1 30 8540 11 90 ex 8427 10 10 ex 8427 20 19 ex 8427 10 90 ex 8427 20 90 8711 20 91 871 1 20 99 8519 99 10 8521 10 31 8521 10 10 8521 10 39 8528 10 11 8521 10 90 8528 10 19 8521 90 00 8528 10 30 ex 8703 10 10 8703 21 10 8703 22 19 8703 31 10 ex 8703 90 90 8703 23 19 8703 32 19 ex 8703 33 10 ex 8703 33 19 8703 24 10 8704 21 91 ex 8704 22 91 8704 31 91 ex 8704 32 91